Citation Nr: 1510587	
Decision Date: 03/13/15    Archive Date: 03/24/15

DOCKET NO.  13-06 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1965 to October 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  This case is now under the jurisdiction of the Los Angeles RO.

On his VA Form 9, the Veteran requested a Board hearing at a local VA office.  However, in April 2014, the Veteran submitted a letter indicating that he wished to withdraw his hearing request.  Under 38 C.F.R. § 20.704(e), a request for hearing may be withdrawn by an appellant at any time before the hearing.  Therefore, the Board finds that the hearing request has been withdrawn, and will proceed with appellate review.

The Board is granting entitlement to TDIU, and the RO will set an effective date after determining the last date worked.  This preserves the Veteran's right to appeal the effective date set by the RO.  See DAV v. Secretary of Veterans Affairs, 327 F.3d. 1339 (Fed. Cir. 2003).


FINDINGS OF FACT

1.  The Veteran's combined rating for his service-connected disabilities was 80 percent with at least one disability rating at 40 percent, as of May 6, 2008, the date of the Veteran's claim for a TDIU, and remained at 80 percent during the entire appeal period.

2.  Resolving all reasonable doubt in the Veteran's favor, the Veteran's service-connected disabilities preclude him from securing or following substantially gainful employment consistent with his education and occupational background.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 (2014).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000, VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).  Given the favorable disposition of the action herein, which is not prejudicial to the Veteran, the Board need not address VA's duties to notify and assist.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Legal Criteria

A TDIU may be granted where a veteran is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his or her age or to impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

Analysis

As of May 6, 2008, the date of the Veteran's claim for a TDIU, the Veteran was service-connected for foot drop, residual of weakness, diabetic neuropathy, history of right corona radiata cerebrovascular accident, left lower extremity, rated at 40 percent; diabetic peripheral neuropathy, history of lacunar cerebrovascular accident, right upper extremity, rated at 30 percent; diabetes mellitus, type II, with erectile dysfunction, rated at 20 percent; hypertension, rated at 10 percent; diabetic peripheral neuropathy, left upper extremity, rated at 10 percent; and diabetic peripheral neuropathy, right lower extremity, rated at 10 percent.  The Veteran's combined rating for his service-connected disabilities was thus 80 percent as of May 6, 2008.  During the pendency of the appeal, the Veteran was service connected for tinnitus, rated at 10 percent, effective September 30 2009; and bilateral hearing loss, rated as noncompensable, effective September 30, 2009.  The Veteran's combined rating remained at 80 percent.  Accordingly, the schedular percentage requirements for a TDIU are met for the entire period on appeal.  38 C.F.R. § 4.16(a).

The Veteran indicated on his May 2008 VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, that he has an eighth-grade education with no additional training.  The VA Form 21-8940 reflects that the Veteran was still working part-time as a self-employed truck driver, an occupation he held since 1990.  The Veteran indicated that his service-connected disabilities cause pain and difficulty sitting and walking such that it was no longer safe for him to operate a commercial vehicle.  Evidence submitted on a VA Form 21-8940 dated in 2013 indicates that the Veteran stopped working sometime in 2009 but the exact date is not available.  As discussed in the Introduction, the Board is granting entitlement to TDIU, and the RO will set an effective date after determining the last date worked.

The Veteran was afforded a VA examination in July 2008.  At the examination, the Veteran reported that his disabilities limit his exertion, ability to walk and stand, and ability to lift and carry heavy weights, and cause numbness in his feet and legs, as well as poor balance.  The July 2008 VA examiner found, among other things, abnormal weight bearing, use of a brace to support the left foot, weakness and decreased sensation in the left ankle, weakness of the right hand muscles, decreased sensation in bilateral hands, and decreased sensation in the bilateral feet.  The examiner opined that the Veteran has moderate limitations on both physical and sedentary activities due to left foot drop and right hand weakness and atrophy.

The Veteran was afforded another VA examination in April 2012.  At the examination, the Veteran reported that his hearing loss causes him to misunderstand some of the time, and that his tinnitus "is annoying" and wakes him up at night.  However, the April 2012 VA examiner opined that, although the Veteran's hearing loss and tinnitus may cause the Veteran to have some difficulty hearing soft speech, they are not severe enough to preclude him from securing and maintain gainful employment.  The examiner further opined that the Veteran's service-connected disabilities limited him in the following ways: the diabetes reduces his exercise capacity; the left foot condition, peripheral neuropathy of the lower extremities, and residuals of cerebrovascular accident limit prolonged ambulation; and the peripheral neuropathy of the upper extremities limits repetitive manipulation.  The examiner opined that the service-connected hypertension and erectile dysfunction do not impact the Veteran's ability to work.

The April 2012 VA examiner was asked to discuss the impact of the Veteran's service-connected disabilities on his ability to perform physical and sedentary activities of employment.  The VA examiner opined that the Veteran's service-connected hypertension and erectile dysfunction would have no impact on the Veteran's ability to perform either physical or sedentary activities of employment.  He further opined that the service-connected left foot drop, diabetes, and residuals of cerebrovascular accident would have no impact on the Veteran's ability to perform sedentary activities of employment, but would undermine the Veteran's ability to perform physical activities of employment.  Finally, the examiner opined that the service-connected peripheral neuropathy of the upper and lower extremities would undermine the Veteran's ability to perform both physical and sedentary activities of employment.

In summary, the record shows that the Veteran has an occupational background as a truck driver, a position that is largely sedentary in nature, but would require the use of both arms and both legs to operate a vehicle.  The Veteran has an eighth-grade education without any additional training.  According to the medical opinions of record, which are summarized above, the Veteran's service-connected disabilities limit his ability to stand, walk, perform exertional activities, and use his bilateral upper extremities for manipulation of objects, and limit his ability to perform both physical and sedentary employment.

The medical evidence of record is clear in showing that the Veteran is limited to performing sedentary work due to his service-connected diabetes, residuals of cerebrovascular accident, and peripheral neuropathy of the bilateral lower extremities.  In addition, the Veteran's service-connected peripheral neuropathy of the upper extremities limits the use of his bilateral upper extremities for repetitive manipulation.  Fine and gross motor functions of the upper extremities are essential to successful performance of most, if not all, sedentary occupations.  Although the Veteran has past sedentary work experience as a truck driver, such employment requires good use of the bilateral upper extremities.  The Veteran's limitations of the bilateral upper extremities preclude him from such employment.  Furthermore, the Veteran has no training beyond an eighth-grade education that would provide additional skills necessary to transition to other work, even that of an unskilled, sedentary nature.  As such, the Board finds that the Veteran's education, occupational history, and overall disability picture render him not particularly suitable for sedentary work.

Considering the Veteran's background, education, skills, and his work history, the Board finds that the Veteran's service-connected disabilities, in combination, affect him in such a way that he is unable to perform either sedentary or physical work.  The Board finds that the June 2012 VA examiner's opinions are substantiated by the medical evidence of record, and are therefore probative on the matter.  The limitations caused by the Veteran's service-connected disabilities, in combination, prevent the Veteran from securing or following substantial gainful employment.  

In light of the above, the Board concludes that the most probative evidence of record demonstrates that it is at least as likely as not that the Veteran is unable to secure or follow substantially gainful employment due solely to his service-connected disabilities.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Therefore, affording the benefit of the doubt to the Veteran, entitlement to a TDIU is warranted.




ORDER

Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities is granted, with an effective date to be set by the RO.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


